UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6595


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONE HENRY POINDEXTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:97-cr-00079-JCC-1; 3:11-cv-00175-REP)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antone Henry Poindexter, Appellant Pro Se.             Stephen Wiley
Miller,   Stephen  Davis   Schiller,   Assistant      United   States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antone Henry Poindexter seeks to appeal the district

court’s order denying relief on his action filed as a writ of

coram nobis or audita querela and construing the action as a

successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                28   U.S.C.    § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this    standard      by

demonstrating         that     reasonable           jurists     would     find      that     the

district       court’s      assessment      of       the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We    have    independently           reviewed      the    record      and

conclude that Poindexter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3